Citation Nr: 1503399	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-28 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a residuals of dental trauma.

3. Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, that denied service connection for depression and declined to reopen the previously denied claims of service connection for a right knee disorder and for residuals of dental trauma.

The Veteran presently seeks to reopen claims of service connection for a right knee disorder and for residuals of dental trauma that had previously been finally denied by the RO.  The Veteran did not appeal the initial decisions that had denied the claims for service connection, and in order for VA to review the merits of each claim, the Veteran must submit new and material evidence.  The  Board is required to address this aspect of each issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues are as set forth above.

In March 2013, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  All records in such file have been considered by the Board in adjudicating this matter.  

The issues of service connection for a psychiatric disorder and for residuals of dental trauma, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  By rating action dated in August 1988, the RO denied service connection for a right knee disorder; and in May 2009 and April 2010 determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a right knee disorder.  The Veteran did not appeal the respective decisions and new and material evidence was not received within the applicable appeal periods.
 
2.  Evidence received since the April 2010 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim.

3.  Chronic right knee disability did not have its clinical onset in service and is not otherwise related to active duty.  

4.  By rating action dated in May 2009, the RO denied service connection for residuals of dental trauma; the Veteran did not appeal the decision and new and material evidence was not received within the applicable appeal period.
5.  Evidence received since the May 2009 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for residuals of dental trauma, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed April 2010 rating decision that determined new and 
material evidence had not been received to reopen the previously denied claim of service connection for a right knee disorder is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  New and material evidence having been received; the claim of entitlement to 
service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The unappealed May 2009 rating decision that determined new and 
material evidence had not been received to reopen the previously denied claim of service connection for residuals of dental trauma is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
5.  New and material evidence having been received; the claim of entitlement to 
service connection for residuals of dental trauma is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2012 and July 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  The Veteran was also notified of what evidence and information was necessary to reopen the previously denied claims and to establish entitlement to the underlying claims for the benefits sought on appeal.  See Kent v. Nicholson, 20 Vet App 1 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  

The Board acknowledges that, to date, the Veteran has not been afforded a VA Compensation and Pension examination in regard to his reopened claim of service connection for a right knee disorder.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection.  Specifically, there is no credible evidence of an incident in service resulting in right knee disability.  Further, his statements are also the only indication that his asserted disability may be related to active service.  While there is an indication that the Veteran has a current right knee disorder, there is no true indication that it is related to active duty.  As such, no examination is required.   In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Claims to Reopen

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, by rating action dated in August 1988, the RO denied service connection for a right knee disorder.  The Veteran did not appeal this decision and new and material evidence was not received within the appellate period.  The Veteran sought to reopen the claim and in May 2009 and April 2010, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for a right knee disorder.  The May 2009 rating decision also denied service connection for residuals of dental trauma.   The Veteran did not appeal the May 2009 decision and new and material evidence was not received within the applicable appeal period.

Because the Veteran did not submit a notice of disagreement with the respective May 2009 and April 2010 rating decisions, each determinations became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2014).  No evidence was received within the appeal period after the decision on each respective issue.  As such, each determination became final.  38 U.S.C.A. § 7105(c) (West 2014); cf. 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

However, if new and material evidence is presented or secured with respect to each claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Right Knee Disorder

At the time of the August 1988 decision, the evidence of record included the Veteran's service treatment records, a post-service VA outpatient treatment record dated in April 1987, and a VA examination report dated in July 1988. 

The Veteran's service treatment records were silent for treatment for a right knee disorder.  His September 1967 separation report of medical examination shows that clinical evaluation of the lower extremities was normal.  In the associated report of medical history, the Veteran had indicated that he had never experienced arthritis or a "trick" or locked knee.

Following service, the April 1987 VA outpatient treatment record had shown that the Veteran was treated for an unstable right knee.

A VA examination report dated in July 1988 shows that the Veteran reported injuring his right knee in a motor vehicle accident wherein he had fallen from the back of a truck during his period of active service in the 1960's.  He added that his right knee would be symptomatic with weather changes.  The diagnosis was pain in the right knee with weather changes, otherwise normal right knee.

Service connection was denied in August 1988 because there was no evidence that a right knee disorder was incurred in or aggravated by service.

Thereafter, in April 2009, the Veteran submitted a claim of service connection for a right knee disorder.  Additional VA outpatient treatment records had shown that the Veteran continued to be treated for intermittent right knee symptoms, to include degenerative changes.  In May 2009, the RO determined that new and material evidence had not been received with which to reopen a claim of service connection for a right knee disorder, as there was still no evidence of in-service incurrence or aggravation.

In January 2010, the Veteran again submitted a claim of service connection for a right knee disorder.  Additional VA outpatient treatment records had shown that the Veteran continued to be treated for intermittent right knee symptoms.  In April 2010, the RO determined that new and material evidence had not been received with which to reopen a claim of service connection for a right knee disorder, as there was still no evidence of in-service incurrence or aggravation.  The Veteran did not appeal this decision, thus, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

Thereafter, in November 2011, the Veteran again submitted a claim of service connection for a right knee disorder.  Additional VA outpatient treatment records 
show that the Veteran continues to be treated for intermittent right knee symptoms.

During the March 2013 hearing, the Veteran testified that he injured his right knee when falling from a truck during his period of active service in August 1966.  He added that he his right knee had been bothering him all through the years ever since.  He also indicated that no doctor had ever told him that his right knee symptoms were related to service.  He noted that he was currently using a knee brace for support.

The Board finds that the additional evidence submitted since April 2010 pertains to an element of the claim that was previously found to be lacking.  Specifically, the Veteran has testified that he had an in-service right knee injury that has continued to be symptomatic ever since service.  This new evidence of an asserted continuity of symptomatology, when considered with the old, raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for a right knee disorder.  Therefore, the claim is reopened.

Having reopened the Veteran's claim of service connection for a right knee disorder, the Board must now consider whether entitlement to service connection is warranted on the merits.  As indicated above, the Veteran contends that he developed a right knee disorder during his period of active service, following a motor vehicle accident in which he fell from the back of a truck in August 1966.  

After a careful review of the evidence of record, it is found that entitlement to service connection for a right knee disorder has not been established.  Initially, it is noted that there is no indication that a right knee disorder was complained of or treated in service.  Furthermore, there is no indication that arthritis of the right knee was manifested to a compensable degree within one year of separation from service. The earliest indication of treatment for a right knee disorder was not until April 1987, which is more than 20 years after separation from service.  Evidence of a prolonged period without medical complaint and the amount of time that elapsed since service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is also no competent medical evidence of a nexus between the currently diagnosed right knee arthritis and the Veteran's period of active service.  The Veteran, himself, testified that no physician has ever attributed his right knee symptoms to service.

In essence, the only evidence on file supporting the Veteran's claim consists of his own statements.  The Board recognizes the Veteran's contentions that he has had right knee symptoms ever since active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to describe right knee injury in service and continuity of right knee symptoms since that time, his claim is not credible.  There were no findings of right knee problems in the service medical folder.  The knee was normal at service discharge and on his Report of Medical History, the Veteran denied having or having had "trick knee", arthritis or similar problem.  The Board finds it likely that if the knee was injured in service with subsequent symptoms, the Veteran would have mentioned this when given the opportunity.  There was no mention of pertinent symptoms until about 20 years later and at that time, there was no indication that this was a long-standing problem.  The service treatment records (containing no competent medical evidence of a right knee disorder) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with a right knee disorder until April 1987, and no probative medical evidence linking the right knee disorder to the Veteran's service) outweigh the Veteran's contentions. 

Overall, the evidence is not in relative equipoise, as there is evidence of normal lower extremity clinical evaluation at separation from service, and a near 20-year gap between the Veteran's discharge from service and indications of a right knee disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.

Residuals of Dental Trauma

At the time of the May 2009 decision, the evidence of record included the Veteran's service treatment records, post-service VA outpatient treatment records dated from April 1987, and a VA examination report dated in July 1988.

The Veteran's service treatment records show that the Veteran's July 1965 induction report of medical examination showed no missing teeth had been noted.  In the associated report of medical history, the Veteran indicated that he had never had severe tooth or gum trouble.

In-service dental records dated in August 1966 show that the Veteran had a luxated #9 tooth which was extracted, flushed, replaced, and stabilized with a wire splint.  Subsequent treatment to tooth #8 was also indicated in June 1967.

The Veteran's September 1967 separation report of medical examination showed that tooth #31 was missing.  In the associated report of medical history, the Veteran indicated that he had never had severe tooth or gum trouble.
Following service, the July 1988 VA examination report shows that the Veteran reported receiving trauma to his face resulting in the loss of his top two incisors after falling from the back of a truck during his period of active service in the 1960's.  Physical examination revealed that he was missing the left upper incisor and had discoloration of the right upper incisor.  The diagnosis was patient suffered a fall with head trauma in the 1960's; this resulted in the loss of the two upper incisors; these were replaced; patient continues to have right upper incisor with discoloration of the tooth.

Service connection was denied in May 2009 because there was no evidence that four teeth had been knocked out during the Veteran's period of active service; and that the Veteran's September 1967 separation examination report had shown no complaints of a dental condition.  The Veteran did not appeal this decision, thus, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

Thereafter, in November 2011, the Veteran submitted a claim of service connection for residuals of dental trauma, specifically, having four teeth knocked out during service.

During the March 2013 hearing, the Veteran testified that he had his front teeth knocked out after falling from a truck during his period of active service in August 1966.  He added that he had experienced uneven and unstable residuals ever since.  The Veteran indicated during the hearing that he was submitting dental records showing that he had two teeth extracted during service.  The Board notes that this additional dental record does not appear to have been added to the Veteran's claims file.

The Board finds that the additional evidence submitted since November 2011 pertains to an element of the claim that was previously found to be lacking.  Specifically, the Veteran has testified that he had an in-service fall from a truck that resulted in his having front teeth extractions during service.  The additional dental record referenced during the hearing, combined with the testimony regarding the onset and continuity of symptomatology, when considered with the old, at the very least triggers VA's duty to provide further development of the claim.  Hence, it raises a reasonable possibility of substantiating the claim.  See Shade.

As such, the above evidence bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of service connection for residuals of dental trauma.  Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a right knee disorder is reopened.

Service connection for a right knee disorder is denied.

New and material evidence having been received, the claim of service connection for residuals of dental trauma is reopened, and to this extent only the appeal is granted.


REMAND

During the March 2013 hearing, the Veteran indicated that he was submitting dental records showing that he had two teeth extracted during service.  This additional dental record does not appear to have been added to the Veteran's claims file.  On Remand, the agency of original jurisdiction must endeavor to obtain the medical record referenced in the March 2013 Board hearing transcript.

Additionally, the Veteran's service treatment records show that his July 1965 induction report of medical examination showed no missing teeth had been noted.  In-service dental records dated in August 1966 show that the Veteran had a luxated #9 tooth which was extracted, flushed, replaced, and stabilized with a wire splint.  Subsequent treatment to tooth #8 was also indicated in June 1967.  The Veteran's September 1967 separation report of medical examination showed that tooth #31 was missing.

Following service, the July 1988 VA examination report includes a history that the Veteran suffered a fall with head trauma in the 1960's this resulted in the loss of the two upper incisors that were replaced.  The Veteran was said to continue to have a right upper incisor with discoloration of the tooth.  The Veteran has testified that he experiences ongoing trouble with his front teeth. 

To date, the Veteran has not been afforded a VA dental examination so as to ascertain the nature and etiology of his asserted residuals of dental trauma.  As such, the Board finds that a VA dental examination is needed to fully and fairly evaluate the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Psychiatric Disorder 

During the March 2013 hearing, the Veteran indicated that he had been treated for a psychiatric disorder shortly after service in 1974 or 1975 at the Jack C. Montgomery VA medical facility in Muskogee, Oklahoma.  A review of the Veteran's claims file does not show that records from this facility dated in 1974 or 1975 have been obtained.  Also while on remand, any outstanding VA treatment records should be obtained.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As such, on remand, any records from the Jack C. Montgomery VA medical facility in Muskogee, Oklahoma dated from 1974 to 1975 should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall contact the Veteran and his representative to endeavor to obtain additional service dental records that were referenced during the March 2013 Board hearing, that were purportedly to be added to the record.  All efforts to obtain such record are to be identified in the Veteran's claims file.  If a negative response is received from the Veteran, such should be associated with the claims file.

2.  The agency of original jurisdiction shall contact the Jack C. Montgomery VA medical facility in Muskogee, Oklahoma, and attempt to obtain medical treatment records pertaining to the Veteran that are dated from 1974 and 1975, to specifically include treatment for a psychiatric disorder.  All records obtained should  be associated with the Veteran's claims file.  All efforts to obtain such records are to be identified in the Veteran's claims file.  If a negative response is received, such should be associated with the claims file.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA dental examination so as to determine the nature and etiology of his asserted residuals of dental trauma.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that the Veteran has a current diagnosis of residuals of dental trauma?

(b)  If so, is it at least as likely as not that the diagnosed  residuals of dental trauma are the result of disease or injury in service, to specifically include the August 1966 treatment for a luxated #9 tooth which was extracted, flushed, replaced, and stabilized with a wire splint, and the subsequent June 1967 treatment to tooth #8?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific dental injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.
4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


